*948OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant was convicted of seven counts of grand lar- ’ ceny in the second degree in consequence of her operation of a so-called “Ponzi scheme” involving proposed investment of moneys belonging to her victims in Spanish real estate and the importation of automobiles, trucks and parts into Indonesia. Defendant predicates her arguments for reversal of her convictions on alleged errors in the court’s charge to the jury. Principally she argues that it was error on the part of the trial court in submitting the charges of larceny not to have charged in accordance with what she asserts is the command of the second sentence of the second grammatical paragraph of section 155.05 (subd 2, par [d]) of the Penal Law. In consequence of the failure of her counsel either to make a request for the desired charge or to except to the court’s failure so to charge the issue has not been preserved for our review.
We have examined defendant’s other contentions and conclude either that, in consequence of failure to register timely protest, they were not preserved or that they are without merit.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.